 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1704 
In the House of Representatives, U. S.,

December 8, 2010
 
RESOLUTION 
Honoring the 2500th anniversary of the Battle of Marathon. 
 
 
Whereas in 490 BC, Athenian warriors defeated foreign invaders and won against overwhelming odds in one of the most significant battles in human history; 
Whereas the Athenian victory helped continue the development of a new form of government called “democracy”; 
Whereas according to legend, a messenger named Phidippides ran from the battlefield of Marathon, Greece, to Athens 26 miles away to carry news of the victory and it is said, that upon delivering the news to the citizens of Athens, Phidippides died from exhaustion; 
Whereas Phidippides’ run inspired the spiritual origin of what has become the sport of marathoning; 
Whereas the first official marathon race was introduced in the first modern Olympics in 1896 held in Athens, Greece; 
Whereas officials from the Boston Athletic Association brought the long distance Olympic running event to Boston, Massachusetts, where it has been run annually since 1897; 
Whereas a ceremony took place in Marathon, Greece, in 2007 at the Tomb of the Athenians, the burial cite of the Greek warriors who gave their lives defending their country; 
Whereas this ceremony created the symbolic Flame of Marathon that embodies the strength of the human spirit, fair competition, and peace; 
Whereas Hopkinton, Massachusetts, and Marathon, Greece, have a twin-city relationship, the Flame of Marathon traveled from Marathon, Greece, and was presented to the Town of Hopkinton in 2008; 
Whereas the Flame of Marathon has burned continuously in Hopkinton, Massachusetts, since its arrival in the United States; 
Whereas the Flame of Marathon reminds us of the sacrifice of the United States Armed Forces and their families, the defenders of democracy; 
Whereas the 35th Marine Corps Marathon received the Flame of Marathon as part of its celebration of the 2500th anniversary of the Battle of Marathon; and 
Whereas the Flame of Marathon was displayed at events leading to and including the Marine Corps Marathon in view of 30,000 runners who embodied the marathon spirit as they ran through Washington, DC: Now, therefore, be it  
 
That the House of Representatives joins with the Greek Embassy in Washington, DC, the people of Hopkinton, Massachusetts, the people of Marathon, Greece, and the hundreds of thousands of runners participating in marathons throughout the United States, in celebrating the 2500th anniversary of the Battle of Marathon, Greece, one of the most significant battles in human history. 
 
Lorraine C. Miller,Clerk.
